UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06040 Nuveen Municipal Market Opportunity Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal Market Opportunity Fund, Inc. (NMO) July 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 152.3% (100.0% of Total Investments) MUNICIPAL BONDS – 151.9% (99.7% of Total Investments) Alabama – 0.7% (0.5% of Total Investments) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: $ 1,720 5.000%, 1/01/36 (Pre-refunded 1/01/16) – RAAI Insured 1/16 at 100.00 N/R (4) $ 1,833,812 5.000%, 1/01/41 (Pre-refunded 1/01/16) – RAAI Insured 1/16 at 100.00 N/R (4) Henry County Water Authority, Alabama, Water Revenue Bonds, Series 2006: 5.000%, 1/01/36 – RAAI Insured 1/16 at 100.00 N/R 5.000%, 1/01/41 – RAAI Insured 1/16 at 100.00 N/R Total Alabama Alaska – 3.5% (2.3% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A: 5.250%, 12/01/34 (Pre-refunded 12/01/14) – FGIC Insured (UB) 12/14 at 100.00 AA+ (4) 5.250%, 12/01/41 (Pre-refunded 12/01/14) – FGIC Insured (UB) 12/14 at 100.00 AA+ (4) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 6/15 at 100.00 AA+ 12/01/30 – NPFG Insured Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 10/14 at 100.00 B2 5.000%, 6/01/46 10/14 at 100.00 B2 Total Alaska Arizona – 0.8% (0.6% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 7/20 at 100.00 A+ 2010A, 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Subordinate Excise Tax Revenue Bonds, Civic No Opt. Call AA Plaza Expansion Project, Series 2005A, 5.000%, 7/01/35 – FGIC Insured Total Arizona California – 25.6% (16.8% of Total Investments) Antelope Valley Union High School District, Los Angeles County, California, General Obligation No Opt. Call A1 Bonds, Series 2004B, 0.000%, 8/01/29 – NPFG Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2009F-1: 5.125%, 4/01/39 (Pre-refunded 4/01/19) 4/19 at 100.00 AA (4) 5.625%, 4/01/44 (Pre-refunded 4/01/19) 4/19 at 100.00 AA (4) Beverly Hills Unified School District, Los Angeles County, California, General Obligation No Opt. Call Aa1 Bonds, Series 2009, 0.000%, 8/01/33 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 BB– Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 California Department of Water Resources, Central Valley Project Water System Revenue Bonds, 12/18 at 100.00 AAA Series 2009-AF, 5.000%, 12/01/29 California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount No Opt. Call A2 University, Series 2001A, 0.000%, 10/01/39 – NPFG Insured California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2013I, 11/23 at 100.00 A1 5.000%, 11/01/38 California State, General Obligation Bonds, Various Purpose Series 2004, 5.000%, 6/01/31 – 12/14 at 100.00 AA+ AMBAC Insured California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 Aa3 5.250%, 11/01/40 11/20 at 100.00 Aa3 California State, Various Purpose General Obligation Bonds, Series 2005, 4.750%, 3/01/35 – 3/16 at 100.00 AA– NPFG Insured (UB) California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System 11/20 at 100.00 AA– Obligated Group, Series 2010, 5.250%, 11/01/30 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 3/16 at 100.00 A+ Series 2006, 5.250%, 3/01/45 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Castaic Lake Water Agency, California, Certificates of Participation, Water System Improvement No Opt. Call AA Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AA 5.000%, 6/01/45 6/15 at 100.00 A1 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured Lincoln Unified School District, Placer County, California, Community Facilities District 1, No Opt. Call N/R Special Tax Bonds, Series 2005, 0.000%, 9/01/26 – AMBAC Insured Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects 10/15 at 100.00 AA– Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Second 10/14 at 100.00 N/R (4) Series 1993, 4.750%, 10/15/20 (ETM) Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Series 10/14 at 100.00 N/R (4) 1994, 5.375%, 2/15/34 (ETM) Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/15 at 100.00 AA (4) 2005A-2, 5.000%, 7/01/22 (Pre-refunded 7/01/15) – AGM Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, No Opt. Call A 6.500%, 11/01/39 New Haven Unified School District, California, General Obligation Bonds, Refunding Series 2009, No Opt. Call AA 0.000%, 8/01/34 – AGC Insured Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation No Opt. Call AA Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/29 Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation No Opt. Call AA Bonds, Series 2005B, 0.000%, 8/01/29 – AGM Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/30 Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A: 0.000%, 8/01/24 – NPFG Insured No Opt. Call AA– 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 AA– Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Series 2007A, 5.000%, 7/01/47 Redding, California, Electric System Revenue Certificates of Participation, Series 2005, 6/15 at 100.00 AA– 5.000%, 6/01/30 – FGIC Insured San Diego Community College District, California, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA+ (4) 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 5.650%, 1/15/17 – NPFG Insured 1/15 at 101.00 AA– 0.000%, 1/15/35 – NPFG Insured No Opt. Call AA– San Jose-Evergreen Community College District, Santa Clara County, California, General No Opt. Call Aa1 Obligation Bonds, Series 2005A, 0.000%, 9/01/28 – NPFG Insured San Jose-Evergreen Community College District, Santa Clara County, California, General 9/15 at 50.47 Aa1 (4) Obligation Bonds, Series 2005A, 0.000%, 9/01/28 (Pre-refunded 9/01/15) – NPFG Insured Sanger Unified School District, Fresno County, California, General Obligation Bonds, Series 8/16 at 102.00 AA 2006A, 5.000%, 8/01/27 – AGM Insured Santa Monica Community College District, Los Angeles County, California, General Obligation 8/15 at 61.27 AA (4) Bonds, Series 2005C, 0.000%, 8/01/25 (Pre-refunded 8/01/15) – NPFG Insured Total California Colorado – 8.4% (5.5% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB– SYNCORA GTY Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, 9/17 at 100.00 BBB+ Series 2007, 5.125%, 9/15/29 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/22 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/30 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/33 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B: 0.000%, 9/01/27 – NPFG Insured 9/20 at 67.94 AA– 0.000%, 9/01/31 – NPFG Insured 9/20 at 53.77 AA– 0.000%, 9/01/32 – NPFG Insured 9/20 at 50.83 AA– 0.000%, 3/01/36 – NPFG Insured 9/20 at 41.72 AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.500%, 1/15/30 Total Colorado District of Columbia – 1.5% (1.0% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Florida – 5.3% (3.5% of Total Investments) Alachua County Health Facilities Authority, Florida, Revenue Bonds, Shands Teaching Hospital No Opt. Call AA– and Clinics Inc., Series 1996A, 6.250%, 12/01/16 – NPFG Insured Brevard County School Board, Florida, Certificates of Participation, Series 2007C, 5.000%, 7/01/21 – 7/17 at 100.00 Aa3 AMBAC Insured Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2008, Trust 1/17 at 100.00 AA+ 1191, 8.725%, 1/01/27 (Alternative Minimum Tax) (IF) Lee County, Florida, Transportation Facilities Revenue Bonds, Sanibel Bridges and Causeway 10/15 at 100.00 AA Project, Series 2005B, 5.000%, 10/01/30 – CIFG Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A 2010A-1, 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/26 Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 AA 11/01/30 – NPFG Insured Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 6/15 at 100.00 AA– 2005B, 5.000%, 6/01/22 – NPFG Insured Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/15 at 100.00 Aa2 8/01/25 – AMBAC Insured Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, No Opt. Call AA– 10/01/29 – FGIC Insured Orlando, Florida, Tourist Development Tax Revenue Bonds, Senior Lien 6th Cent Contract 11/17 at 100.00 AA Payments, Series 2008A, 5.250%, 11/01/23 – AGC Insured South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/37 Total Florida Georgia – 1.6% (1.0% of Total Investments) Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/41 at 100.00 AA– Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/45 Guam – 0.0% (0.0% of Total Investments) Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 10/23 at 100.00 BBB (Alternative Minimum Tax) Illinois – 17.4% (11.4% of Total Investments) Bolingbrook, Illinois, General Obligation Refunding Bonds, Series 2002B, 0.000%, 1/01/32 – No Opt. Call AA– FGIC Insured Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 12/21 at 100.00 A+ 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/20 – FGIC Insured No Opt. Call AA– 5.500%, 12/01/26 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 10/14 at 100.00 AA Series 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/16 at 100.00 AA– Series 2005A, 5.250%, 1/01/26 – NPFG Insured Chicago, Illinois, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 – AGM Insured 1/15 at 100.00 AA Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2008A, 5.000%, 1/01/38 – AGC Insured 1/18 at 100.00 AA+ Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Illinois, Northwestern University, Revenue Bonds, Series 2006, 12/15 at 100.00 AAA 5.000%, 12/01/42 Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, No Opt. Call AA– 5.000%, 3/15/26 Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 5/20 at 100.00 A 6.000%, 5/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Resurrection Health Care System, Series 1999B, 5/18 at 100.00 AA 5.000%, 5/15/24 – AGM Insured Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB+ Centers, Series 2008A, 5.500%, 8/15/30 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 1/23 at 100.00 AA– 5.000%, 1/01/38 Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General Obligation Bonds, Series 2005B: 0.000%, 1/01/22 – AGM Insured 1/15 at 70.63 A1 0.000%, 1/01/24 – AGM Insured 1/15 at 63.44 A1 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Refunding Series 2010B-2, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/25 – NPFG Insured 6/22 at 101.00 AAA 0.000%, 6/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/37 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/38 – NPFG Insured No Opt. Call AAA Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.250%, 2/01/34 2/20 at 100.00 AA Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2007, 5.000%, 3/01/22 – 3/17 at 100.00 AA– NPFG Insured Sterling, Whiteside County, Illinois, General Obligation Bonds, Recovery Zone Facility Series 5/20 at 100.00 AA 2010A, 5.250%, 5/01/31 – AGM Insured University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 10/23 at 100.00 A 6.250%, 10/01/38 Will County Community Unit School District 201U, Crete-Monee, Illinois, General Obligation No Opt. Call AA– Bonds, Capital Appreciation Series 2004, 0.000%, 11/01/22 – NPFG Insured Total Illinois Indiana – 3.5% (2.3% of Total Investments) Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 AA Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 4.000%, 5/01/35 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 Aa2 5.250%, 12/01/38 Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, 9/24 at 100.00 BBB Series 2014, 5.000%, 9/01/46 (Alternative Minimum Tax) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 AA– NPFG Insured New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 7/15 at 100.00 AA+ (4) 2005, 5.000%, 7/15/26 (Pre-refunded 7/15/15) – AGM Insured Total Indiana Iowa – 1.9% (1.3% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.000%, 7/01/19 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/18 at 100.00 BB– Project, Series 2013, 5.500%, 12/01/22 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 1.4% (0.9% of Total Investments) Kansas Development Finance Authority, Hospital Revenue Bonds, Adventist Health System/Sunbelt 5/22 at 100.00 Aa2 Obligated Group, Series 2012A, 5.000%, 11/15/28 Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park 1/17 at 100.00 BB+ Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured Salina, Kansas, Hospital Revenue Bonds, Salina Regional Medical Center, Series 2006, 4/16 at 100.00 A1 4.625%, 10/01/31 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 0.1% (0.1% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Maryland – 2.0% (1.3% of Total Investments) Maryland Community Development Administration, Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007D, 4.900%, 9/01/42 (Alternative Minimum Tax) Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, No Opt. Call
